Ector, P. J.
The defendant was indicted, tried, and convicted in the District Court of Houston County, for the theft of a hog, and his punishment assessed at two years in the state penitentiary. There is no objection to the indictment.
Among other instructions the court charged the j-ury as follows : “A mere possibility that a man may be innocent, notwithstanding facts and circumstances that reasonably create a belief of guilt, and which is inconsistent with any *68reasonable hypothesis of innocence, is not a reasonable doubt, but may be denominated a fanciful doubt.” This instruction is assigned as error.
We are unable to perceive any error in the above instruction. A reasonable doubt is not a mere possible doubt, because, as was said by the learned chief justice of Massachusetts, in Dr. Webster’s case, everything relating to human affairs and depending on moral evidence is open to some possible or imaginary doubt.
A reasonable doubt is that state of the case which, after the entire comparison and consideration of all the evidence, leaves the minds of the jurors in that condition that they cannot say they feel an abiding conviction to a moral certainty of the truth of the charge. We will repeat what we have heretofore said in substance: that, in our judgment, if the court would give in charge to the jury the exact language of article 3105 of the Code of Criminal Procedure, the jury would be quite as well informed as to the meaning of the term ‘ ‘ reasonable doubt ’ ’ as they would be after a labored effort to explain it.
The charge of the court was quite as favorable to the defendant as the evidence warrants. There was a conflict in this evidence. It was the province of the jury to reconcile the conflict if they could; and, if they could not do this, to give the testimony of the respective witnesses the credit they believed it deserved.
As a general rule the district judge is in a much better condition than this court to determine whether the defendant ought to have a new trial. He has the witnesses before him, hears them testify, and sees their manner on the stand. We cannot say that in this case the district judge erred in refusing a new trial, or that the verdict, of the jury is contrary to the law and the evidence. The judgment of the lower court is affirmed.

Affirmed.